Citation Nr: 1203283	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-35 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to August 1987, and from January 1990 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As reflected in statements made during May 2010 and September 2010 VA examinations, and in his testimony during his November 2010 Decision Review Officer hearing and August 2011 Board personal hearing, the Veteran asserts that he first began experiencing hearing loss in service, which resulted from his exposure to very loud noise.  He asserts that, during his period of service, he was exposed to loud noise from artillery and weapons, and from very loud aircraft engine noise as a crew chief.  The Veteran further asserts that he had surgery to the right ear in service after a jet engine blast blew debris into it, which required four surgeries to remove the debris.  

The Veteran's DD Forms 214 (Reports of Separation From Active Duty) reflect that from May to August 1987 the Veteran served in the Army as a Combat Signaler, and from January 1990 to August 1993 served as a Strategic Aircraft Maintenance Specialist in the United States Air Force.  Thus, the record reflects that the Veteran was exposed to loud noise in service.

Service treatment records reflect no complaints of or findings pertinent to ear problems due to any jet engine blast or any debris blown into the right ear.  However, they reflect that, on July 25, 1990, the Veteran complained of having had a painful right ear for a period of one week.  It was noted that there was a small, tender abscess at the entrance to the right ear canal.  The abscess was cleaned and lanced.  A July 1990 follow-up note indicates that the Veteran was feeling better, but continued to have a right ear canal abscess, and that drainage of the abscess was continued.  An August 1990 follow-up note reflects that the Veteran continued to have a right ear abscess, was referred to the emergency room for drainage of the abscess, and that, on drainage, examination revealed a boggy abscess-filled sebaceous cyst on the floor of the opening of the ear canal.  The cyst was removed and the ear canal was packed with gauze.  August 1990 follow-up notes reflect that the right ear canal was healing well, and an August 13, 1990, treatment note indicates that the Veteran was able to return to full duty.

Also, a February 1992 treatment record reflects that the Veteran complained of having left ear pain for two days with drainage and vertigo.  Examination showed an inflamed, purulent external ear canal.  It was noted that the Veteran had a history of otitis media.

The Veteran was afforded VA audiological examinations in May 2010 and September 2010 to determine whether current hearing loss was related to service, and specifically to in-service noise exposure.  The reports of both examinations reflect that the Veteran was diagnosed with sensorineural hearing loss, and audiological results of the September 2010 examination revealed speech recognition scores of less than 94 percent in each ear, and therefore a hearing loss disability in each ear for VA purposes.  See 38 C.F.R. § 3.385 (2011).  Furthermore, the May 2010 and September 2010 VA examining audiologists both opined that the Veteran's hearing loss was not related to in-service acoustic trauma, noting that the Veteran had normal hearing at separation, and that there had not been a permanent, significant threshold shift in either ear over the course of service.

A December 2010 VA treatment record reflects that the Veteran complained of a right earlobe mass that he had noticed approximately four to five months prior, which had swelled up and was quite painful and red, and which, since then, had swelled slightly.  It was noted that the Veteran had had an abscess in the past which had to be drained on two occasions, approximately 20 years before.  On examination, tympanic membranes were clear, and right ear lobe had a firm but freely mobile mass that was nontender, with no erythema, swelling, exudates, or signs of infection.  The assessment was likely persistent tract from previous right ear lobe abscess.  The VA physician stated that this was likely having intermittent infection due to epithelial sloughing and oil production.

Neither the May 2010 examiner nor the September 2010 examiner, both of whom were audiologists, explained whether the Veteran's hearing loss may have been related to his in-service right ear canal abscess in July and August 1990, or the treatment for his left ear in September 1992, or discussed whether any current residuals of such in-service conditions existed.  In light of the Veteran's in-service treatment for an abscess of the right ear canal and for an inflamed, purulent external left ear canal, and the December 2010 VA treatment note reflecting that the Veteran may suffer residuals from such in-service conditions, the Veteran should be provided a new VA examination, conducted by an ear, nose, and throat (ENT) physician, and opinion.  Such opinion should address whether a current hearing loss disability, or any other disorder of either ear, is related to service, to specifically include his in-service right ear canal abscess, his left ear symptomatology noted in September 1992, and his in-service noise exposure.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, the record reflects that the Veteran had been receiving VA treatment for his ears and hearing loss at the Omaha division of the VA Nebraska-Western Iowa Health Care System.  The most recent records associated with the claims file are dated in December 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of treatment from the Omaha division of the VA Nebraska-Western Iowa Health Care System from December 2010 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's ears or hearing loss from the Omaha division of the Nebraska-Western Iowa Health Care System, dated from December 2010 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with an ENT physician to determine the etiology of any hearing loss or other disorder of the ears.  The claims file and a copy of this Remand must be made available to and reviewed by the physician in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The physician must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examining physician is requested to determine whether the Veteran has a hearing loss disability, or any other disability of either ear.  If any such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include (1) the Veteran's in-service right ear canal abscess and sebaceous cyst, noted in July and August 1990 service treatment records; (2) the left ear symptomatology of pain with drainage, vertigo, and an inflamed, purulent external ear canal, noted in September 1992; and (3) his in-service exposure to very loud noise from artillery, weapons, and aircraft engines.

In making this determination, in addition to service treatment records, the physician should also review the May 2010 and September 2010 VA audiological examination reports, and the December 2010 VA treatment record reflecting an assessment of likely persistent tract from previous right ear lobe abscess.

A complete rationale for all opinions must be provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


